Citation Nr: 0909333	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right knee disability 
due to residuals of a shell fragment wound of the right 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In that decision, the RO 
denied the Veteran's claim for service connection for a right 
knee disability.  The Veteran timely appealed the decision to 
the Board, which denied the Veteran's claim in June 2005.  

In May 2007, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in June 2007.  The basis for the motion included the Board's 
failure to adjudicate the Veteran's right knee claim on the 
basis of secondary service connection.  The Board remanded 
the matter for further notification, evidentiary development, 
and adjudication in October 2007.  After completing the 
required notification and evidentiary development, the 
Appeals Management Center (AMC) re-adjudicated the claim and 
again denied the Veteran's claim via the issuance of a 
supplemental statement of the case (SSOC) in November 2008.  

Additionally, in an October 2006 statement, the Veteran 
contended that he has experienced pain and numbness in his 
right thigh ever since he underwent surgery at his local VA 
Medical Center for lipoma removal.  In this case, the Board 
infers a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for numbness and pain in the right thigh.  
The Board also notes that in an October 2006 letter, the 
Veteran's representative indicated that the Veteran wished to 
pursue a claim for an increased rating for his service-
connected residuals of a shell fragment wound of the right 
thigh.  As these claims have not been adjudicated by the RO, 
they are not before the Board; hence, they are referred to 
the RO for appropriate action.




FINDING OF FACT

It is as likely as not that limitation of motion of the right 
knee is due to his service-connected residuals of a shell 
fragment wound of the right thigh.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for award of service connection for disability 
manifested by limitation of motion of the right knee as 
secondary to service-connected residuals of shell fragment 
wound of the right thigh are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this includes disabilities 
aggravated or made chronically worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such Veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See id. at 448.

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In this case, the Veteran asserts that he suffers from a 
right knee disability manifested by limitation of motion due 
to his service-connected residuals of shell fragment wound to 
the right thigh.  The Board notes initially that the 
Veteran's service treatment records are silent concerning 
complaints of or treatment for any problems with the right 
knee.  Review of the Veteran's claims file reflects that 
following his separation from service, the Veteran first 
sought treatment for his right knee in July 2002 and has 
since that time been treated for problems with the knee at 
the St. Louis VA Medical Center (VAMC).  He has also been 
provided VA medical examinations in May 2002 and June 2008.  
Treatment records from the St. Louis VAMC reflect that the 
Veteran complained of pain in the right knee at a July 2002 
treatment visit.. He was found to have pain to palpation of 
the medial joint line.  Similarly, at an October 2002 visit, 
the Veteran was found to have crepitus and tenderness of the 
right knee.  His treatment provider diagnosed him at that 
time with internal derangement of the knee and prescribed a 
knee brace.   Since that time, the Veteran has continued to 
seek treatment for his right knee complaints at the St. Louis 
VAMC.

At his May 2002 VA examination, the Veteran complained of 
pain in his right knee, causing him difficulty standing for 
long periods of time or engaging in activities like hunting 
or fishing.  His knee was found to be normal radiologically 
at the time, and no diagnosis was assigned.  

At his June 2008 VA examination, the Veteran complained of 
increasing pain in his right knee, aggravated by walking for 
extended periods.  He also stated that he was unable to mow 
the lawn because his legs began to ache and grow tired.  
Physical examination revealed that the Veteran had a normal 
gait.  Range of motion testing revealed full extension with 
flexion to 125 degrees without pain and without further 
limitation on repetition.  The examiner noted slight crepitus 
during flexion and extension.  No joint effusion, ligament 
laxity, or knee joint tenderness was noted, and the Veteran 
was noted to have full muscle strength.  Radiological 
evaluation revealed a normal right knee.  The examiner 
diagnosed the Veteran with chondromalacia patella but opined 
that the diagnosis was not affecting the Veteran's range of 
motion.  Rather, the examiner opined that the Veteran's 
limitation of motion of the right knee was due to muscle 
injury from the shell fragment wound the Veteran suffered 
while on active duty.

Here, the Board is inclined to give considerable weight to 
the opinion of the VA examiner who conducted the Veteran's 
June 2008 examination and concluded that the Veteran's 
disability manifested by limitation of motion of the right 
knee is more likely than not related to his service-connected 
right thigh injury.  In this regard, the Board notes that the 
June 2008 examiner's opinion is based on both physical 
examination of the Veteran and review of his medical history 
and records.  The Board further looks to records from the 
veteran's VA and private treating physicians, who confirm 
that the Veteran has been receiving treatment on an ongoing 
basis for a right knee disability.  In particular, the Board 
notes that the Veteran submitted a letter from a private 
treating physician in January 2009, in which the physician 
stated that in his opinion, the Veteran's knee pain is at 
least as likely as not "directly connected to his right leg 
service connected wound residuals."  Significantly, the 
Board notes that there is no medical evidence in the record 
to suggest that the Veteran's current right knee limitation 
of motion is not etiologically related to his service-
connected residuals of shell fragment wound of the right 
thigh.  Because the only competent evidence of record 
suggests a link between the Veteran's service-connected 
residuals of shell fragment wound of the right thigh and his 
current right knee disability manifested by limited motion, 
the Board finds that the Veteran's right knee disability 
manifested by limitation of motion is due to service-
connected residuals of shell fragment wound of the right 
thigh.  Thus, the Board concludes that service connection for 
right knee disability manifested by limitation of motion is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disability manifested by 
limitation of motion due to service-connected residuals of 
shell fragment wound of the right thigh is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


